Worrild, J.
Stripped of all immaterial and irrelevant matter the petition in this case, being apparently an action in tort, does not show that the defendant owed the plaintiff any duty either as a tenant or as an employee and contains no allegation of the violation of any such duty, and for this reason sets forth no cause of action. The trial court did not err in sustaining the general demurrer and in dismissing the action. A petition, in order to withstand a general demurrer should allege a duty owing to the plaintiff by the defendant, either by contract or as the result of some relationship between the parties, a violation of that duty and damages resulting therefrom. Vickers v. Georgia Power Co., 79 Ga. App. 456, 458 (54 S. E. 2d, 152). The failure of the plaintiff to allege all of these fundamental elements with a degree of clarity sufficient to show, in some intelligible and logical manner, how the duty arose and to show wherein the defendant has violated it and how the damages resulted, is fatal to the cause of action.

Judgment affirmed.


Sutton, C.J., and Felton, J., concur.

Hartshorn & Forbes, for plaintiff.
Thomas B. Branch Jr., J. C. Tanksley, Allen E. Lockerman, for defendant.